___________

                                    No. 95-3431
                                    ___________

Steel Balls, Inc.,                       *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *             Tax Court
                                         *           [UNPUBLISHED]
Commissioner of Internal                 *
Revenue,                                 *
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     June 5, 1996

                           Filed:   June 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Steel Balls, Inc. appeals from the tax court's1 decision upholding
the Commissioner of Internal Revenue's determination that Steel Balls,
Inc.'s employee stock ownership plan did not meet the requirements for
qualification, and accordingly that its employee stock ownership trust was
not exempt from income tax, in each of its taxable years ending April 30
of 1987 through 1989.      Having carefully reviewed the parties' briefs and
submissions, we conclude the judgment of the tax court was correct.
Accordingly, we affirm.     See 8th Cir. R. 47B.




     1
      The Honorable Arnold Raum, United States Tax Court Judge.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-